NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-7, 9-18, 20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an air conditioner, comprising: wherein assuming that an inclination angle between a tangent line to the inner circumferential surface of the bell mouth at a point in a same plane passing the first annular rib in the radial direction of the fan guard and the rotation axis is θ0 and an inclination angle of the first annular rib to the rotation axis is θ1, the inclination angle θ1 of the first annular rib is set to satisfy θ0 - 20ο ≤ θ1 ≤ θ0 + 20ο 2DOCKET No. SAMS14-80244 APPLICATION No. 16/593,913 PATENT  
The closest prior art references are: Higashida (2007/0116559 A1), & Fukumuray (WO 2014/017188 A1):
Higashida discloses an air conditioner, comprising: a blowing fan including an inlet; a bell mouth formed along a circumferential direction of the inlet; and a fan guard extending from an inner circumferential surface of the bell mouth and covering the inlet;
Further, Fukumuray teaches the fan guard comprises a plurality of annular ribs concentrically arranged with a gap from a center of the fan guard corresponding to a rotation axis of the blowing fan, wherein the plurality of annular ribs comprises a first annular rib adjacent to an outermost edge of the fan guard and a second annular rib arranged further inside than the first annular rib in a radial direction of the fan guard, wherein the first annular rib is arranged to be inclined to a direction of the rotation axis in a direction corresponding to a tangent line of the bell mouth, wherein a gap between the first annular rib and the second annular rib is set to be narrower than a gap between any annular ribs arranged adjacent to the center of the fan guard,
However, Higashida in view of Fukumuray do not disclose wherein assuming that an inclination angle between a tangent line to the inner circumferential surface of the bell mouth at a point in a same plane passing the first annular rib in the radial direction of the fan guard and the rotation axis is 00 and an inclination angle of the first annular rib to the rotation axis is 01, the inclination angle 01 of the first annular rib is set to satisfy θ0 - 20ο ≤ θ1 ≤ θ0 + 20ο 2DOCKET No. SAMS14-80244 APPLICATION No. 16/593,913 PATENT 2DOCKET No. SAMS14-80244 APPLICATION No. 16/593,913 PATENT  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763